Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on August 9, 2019.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 11-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 5-9, 11-13 and 15 are directed to the abstract idea of estimating state information, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mental process.  This judicial exception is not 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.

Step 1



Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
A method comprising: 
obtaining, with aid of one or more processors, previous state information of a movable object; 
receiving, at the one or more processors, inertial data from at least one inertial sensor carried by the movable object; 
receiving, at the one or more processors, image data from at least two image sensors carried by the movable object; and 
estimating, with aid of the one or more processors, updated state information of the movable object based on at least one of the previous state information, the inertial data, or the image data.

The basic elements of claim 1 are obtaining state information, receiving data, and estimating state information, as claimed.  These steps describe the concept of estimating state information, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of estimating state information is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitation of “one or more processors”.    
In the Specification, the “one or more processors” are merely defined as “such as a programmable processor (e.g., a central processing unit (CPU))” [00249].
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components, these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas-the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v, Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Bev. Group v, SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPG2d 1681, 1702 (Fed. Cir. 2015)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claim 2 defines images from two image sensors, which are not necessary for implementation of the method.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation.
Dependent claim 3 adds comparing images, which are not necessary for implementation of the method.
Dependent claim 4 is not rejected under 35 USC 101, as implementation of the listed algorithms is not a mental process.
Dependent claims 5-9 add additional details on the mental processing.
Dependent claim 10 is not rejected under 35 USC 101, as using an iterative optimization algorithm is not a mental process.
Dependent claims 11-13 add additional details on the mental processing.
Dependent claim 14 is not rejected under 35 USC 101, as control of the movable object is not an abstract idea.
Dependent claim 15 adds additional detail to the movable object being an unmanned aerial vehicle.
Accordingly, claims 1-3, 5-9, 11-13 and 15 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for obtaining data, retrieving data, and estimating state information, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of “one or more processors”.    
In the Specification, the “processors” are merely defined as “such as a programmable processor (e.g., a central processing unit (CPU))” [00249].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-3, 5-9, 11-13 and 15 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of “one or more processors” are understood to be generic computer equipment.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9 and14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peasgood, U.S. Patent 10,747,236 B2 (2020).
As to claim 1, Peasgood discloses a method comprising: 
obtaining, with aid of one or more processors, previous state information of a movable object (Column 3, Lines 6-30); 
receiving, at the one or more processors, inertial data from at least one inertial sensor carried by the movable object (Column 5, Line 30 - Column 6, Line 3, gyroscope); 
receiving, at the one or more processors, image data from at least two image sensors carried by the movable object (Column 3, Lines 6-30, Column 5, Line 30 - Column 6, Line 3, cameras); and 
estimating, with aid of the one or more processors, updated state information of the movable object based on at least one of the previous state information, the inertial data, or the image data (Column 3, Lines 6-30).
As to claim 2, Peasgood discloses the method of claim 1, and further discloses wherein receiving the image data includes receiving one or more first images obtained by a first image sensor of the at least two image sensors and receiving one or more second images obtained by a second image sensor of the at least two image sensors (Column 5, Line 30 - Column 6, Line 3, cameras).
As to claim 3, Peasgood discloses the method of claim 2, and further discloses wherein estimating the updated state information includes comparing the one or more first images and the one or more second images (Column 5, Line 30 - Column 6, Line 3, cameras).
As to claim 5, Peasgood discloses the method of claim 1, and further discloses wherein receiving the image data includes receiving images obtained by each of the at least two image sensors over a plurality of time points during operation of the movable object (Column 3, Lines 6-30, Column 5, Line 30 - Column 6, Line 3, cameras).
As to claim 6, Peasgood discloses the method of claim 5, and further discloses wherein the images include images of an environment around the movable object (Column 3, Lines 6-30, Figure 2).
As to claim 7, Peasgood discloses the method of claim 1, and further discloses wherein receiving the inertial data includes receiving inertial measurement data obtained by the at least one inertial sensor over a plurality of time points during operation of the movable object (Column 5, Line 30 – Column 6, Line 3, gyroscope).
As to claim 8, Peasgood discloses the method of claim 1, and further discloses wherein receiving the inertial data includes data indicative of at least one of a three-dimensional acceleration or a three-dimensional angular velocity of the movable object (Column 5, Line 30 – Column 6, Line 3, accelerometer).
As to claim 9, Peasgood discloses the method of claim 1, and further discloses wherein obtaining the previous state information includes obtaining at least one of a position, an orientation, a velocity, or an acceleration of the movable object at a previous time point during operation of the movable object (Column 3, Lines 6-30, Column 5, Line 30 – Column 6, Line 3).
As to claim 14, Peasgood discloses the method of claim 1, and further discloses further comprising: controlling movement of the movable object based on the updated state information (Column 3, Lines 6-30, Column 5, Line 30 – Column 6, Line 3).
As to claim 15, Peasgood discloses the method of claim 1, and further discloses wherein the movable object is an unmanned aerial vehicle (Column 3, Lines 6-30, UAV).
As to claim 16, Peasgood discloses a system comprising: 
at least one inertial sensor and at least two image sensors carried by a movable object (Column 3, Lines 6-30, Column 5, Line 30 – Column 6, Line 3); and 
one or more processors individually or collectively configured to: 
obtain previous state information of the movable object (Column 3, Lines 6-30, Column 5, Line 30 – Column 6, Line 3); 
receive inertial data from the at least one inertial sensor (Column 3, Lines 6-30, Column 5, Line 30 – Column 6, Line 3, gyroscope); 
receive image data from the at least two image sensors (Column 3, Lines 6-30, Column 5, Line 30 – Column 6, Line 3, cameras); and 
estimate updated state information of the movable object based on at least one of the previous state information, the inertial data, or the image data (Column 3, Lines 6-30, Column 5, Line 30 – Column 6, Line 3).
As to claim 17, Peasgood discloses the system of claim 16, and further discloses wherein: 
the at least two image sensors include a first image sensor and a second image sensor (Column 3, Lines 6-30, Column 5, Line 30 – Column 6, Line 3, cameras); 
the image data includes one or more first images obtained by the first image sensor and one or more second images obtained by the second image sensor (Column 3, Lines 6-30, Column 5, Line 30 – Column 6, Line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peasgood, U.S. Patent 10,747,236 B2 (2020) in view of Kim et al., U.S. Patent 9,501,699 B2 (2016).
As to claim 4, Peasgood discloses the method of claim 2.  Peasgood does not disclose an algorithm, as claimed.  
Kim et al. discloses wherein estimating the updated state information includes processing each of the one or more first images and the one or more second images using at least one of a feature point detection algorithm, an optical flow algorithm, or a feature matching algorithm (Column 11, Lines 12-25).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 2, as disclosed by Peasgood, with the use of processing algorithms, as claimed, as disclosed by Kim et al., to utilize known mathematical processing techniques to process images to determine location. 

Claim 10 is are rejected under 35 U.S.C. 103(a) as being unpatentable over Peasgood, U.S. Patent 10,747,236 B2 (2020) in view of Thomas, U.S. Patent 10,281,910 B2 (2019).
As to claim 10, Peasgood discloses the method of claim 1.  Peasgood does not disclose an iterative optimization algorithm, as claimed.  
Thomas discloses wherein obtaining the previous state information includes obtaining the previous state information using an iterative optimization algorithm (Column 7, Lines 27-50).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Peasgood, with the use of an iterative optimization algorithm, as claimed, as disclosed by Thomas, to utilize known mathematical processing techniques to process state information, continuing to improve the data for reliable operation of the vehicle. 

Claims 11-12 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peasgood, U.S. Patent 10,747,236 B2 (2020) in view of Roumeliotis et al., U.S. Patent 9,243,916 B2 (2016).
As to claim 11, Peasgood discloses the method of claim 1.  Peasgood does not disclose a sliding window filter, as claimed.  
Roumeliotis et al. discloses wherein obtaining the previous state information includes selecting the previous state information from a plurality of previous time points using a sliding window filter (Column 18, Lines 72-43).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Peasgood, with the use of a sliding window filter, as claimed, as disclosed by Roumeliotis et al., to utilize known mathematical processing techniques to process state information, continuing to improve the data for reliable operation of the vehicle. 
As to claim 12, Peasgood, as modified by Roumeliotis et al. discloses the method of claim 11.  Roumeliotis et al. further discloses wherein when sensor data obtained at a new time point is obtained, the new time point is added into the sliding window filter and one of the previous time points is discarded from the sliding window filter (Column 18, Lines 72-43, sliding window).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 11, as disclosed by Peasgood, as modified by Roumeliotis et al., with the use of a sliding window filter, as claimed, as disclosed by Roumeliotis et al., to utilize known mathematical processing techniques to process state information, continuing to improve the data for reliable operation of the vehicle. 
As to claim 18, Peasgood discloses the system of claim 16,
Peasgood does not disclose a sliding window filter, as claimed.  
Roumeliotis et al. discloses wherein the previous state information is obtained from a plurality of previous time points using a sliding window filter (Column 18, Lines 72-43).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 16, as disclosed by Peasgood, with the use of a sliding window filter, as claimed, as disclosed by Roumeliotis et al., to utilize known mathematical processing techniques to process state information, continuing to improve the data for reliable operation of the vehicle. 
As to claim 19, Peasgood, as modified by Roumeliotis, discloses the system of claim 18.  Roumeliotis et al. further discloses wherein when sensor data obtained at a new time point is obtained, the new time point is added into the sliding window filter and one of the previous time points is discarded from the sliding window filter (Column 18, Lines 72-43, sliding window).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 18, as disclosed by Peasgood, as modified by Roumeliotis et al., with the use of a sliding window filter, as claimed, as disclosed by Roumeliotis et al., to utilize known mathematical processing techniques to process state information, continuing to improve the data for reliable operation of the vehicle. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663